Citation Nr: 0907267	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO).

The veteran testified at an August 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in March 2006, October 2007, and May 2008.  All development 
has been completed and the case is once again before the 
Board for review.


FINDINGS OF FACT

1.  A low back disorder is not etiologically related to 
active service and is not shown by competent medical evidence 
to be etiologically related to a service-connected 
disability.

2.  A bilateral knee disorder is not etiologically related to 
active service and is not shown by competent medical evidence 
to be etiologically related to a service-connected 
disability.

3.  A left ankle disorder is not etiologically related to 
active service and is not shown by competent medical evidence 
to be etiologically related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, is not proximately due to or the result of a 
service-connected disease or injury, and arthritis may not be 
presumed to have been incurred or aggravated in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service, is not proximately due to or 
the result of a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  

3.  A left ankle disorder was not incurred in or aggravated 
by active service, is not proximately due to or the result of 
a service-connected disease or injury, and arthritis may not 
be presumed to have been incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an April 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

An April 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in April 2006.  
The RO readjudicated the case in June 2007, January 2008 and 
October 2008 supplemental statements of the case.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that VA has satisfied its duty to assist the 
veteran in developing his claim.  The veteran's service 
treatment records, VA and private treatment records, VA 
examinations and VA opinions, and a Board hearing transcript 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Board notes that in a January 2009 statement, 
the veteran's representative contends that the September 2008 
VA opinion was insufficient.  The Board has remanded the 
present appeal three times for a VA opinion in order to give 
the veteran every benefit of the doubt.  The Board, upon 
reviewing the September 2008 opinion in conjunction with 
other evidence of record, finds that it is sufficient to 
properly adjudicate this matter.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records do not reflect a chronic low back, 
bilateral knee, or left ankle disorder in service.  Routine 
examinations completed in November 1980, January 1985, and 
October 1986 do not reflect any back, bilateral knee, or left 
ankle complaints.  The veteran was seen on one occasion in 
October 1990 for lower back pain with a duration of two days.  
The veteran stated that he hurt his back possibly playing 
football or lifting weights.  He was assessed with mechanical 
back pain and was treated with Motrin.  No chronic residuals 
were noted.  On the veteran's September 1992 retirement 
examination, he noted present "back problems" and "knee 
problems" on his Report of Medical History.  No diagnosis 
was associated with these complaints.

The veteran is currently service-connected for a chronic 
right ankle sprain.  The veteran contends that he has current 
back, bilateral knee, and left ankle disorders secondary to 
his service-connected right ankle disability.

During an August 2005 Board hearing, the veteran reported 
that he hurt his back in service while playing basketball.  
He reported that this occurred the same time his right ankle 
was injured.  He reported seeing a doctor in service, and 
that he was treated with Motrin and a heating pad.  The 
veteran also reported that his knees began to bother him 
while he was in service.  The veteran believed that his left 
ankle disorder was secondary to his right ankle sprain.  

Post-service medical evidence shows that the veteran has 
currently diagnosed lumbar spondylosis and degenerative joint 
disease in the lumbar spine, bilateral knees, and left ankle.  

December 1999 VA x-rays of the left ankle were normal.  The 
veteran complained of progressive pain in both ankles.  X-
rays of the lumbar spine reflect mild degenerative osteophyte 
formation.  X-rays of the bilateral knees reflect 
questionable minimal degenerative changes of both knees.  

During a July 2001 VA examination, the veteran reported that 
he developed low back pain in the early 1980s.  He reported 
knee pain which started in 1992.  He reported developing pain 
the ankles in 1989.  A physical examination was completed.  
X-rays reflect mild degenerative joint disease in the lumbar 
spine, mild degenerative joint disease in the right knee, and 
a normal left ankle.  The veteran was diagnosed with 
degenerative joint disease of the lumbar spine, patella 
tendonitis of the right knee, and chronic bilateral ankle 
sprains. 

Private treatment reports dated in December 2001 and February 
2003 reflect complaints of pain in the back and knees.  VA 
treatment reports dated in July 2003 and March 2005 reflect 
degenerative joint disease in the lumbar spine and in the 
knees.

A VA examination was completed in September 2006.  The claims 
file was available and was reviewed and a comprehensive 
physical examination was completed.  X-rays were reviewed.  
The veteran was diagnosed with degenerative joint disease in 
the bilateral knees, bilateral ankles, and lumbar spine, as 
well as mild lumbar spondylosis.  

In a January 2007 opinion, a VA examiner stated, after 
reviewing the veteran's records, that degenerative joint 
disease in the bilateral knees, left ankle, and lumbar spine, 
and lumbar spondylosis of the back were less likely as not 
caused by or a result of his service-connected right ankle 
condition.  The examiner's rationale was that the veteran's 
right ankle condition was isolated and laboratory results did 
not show a systemic disease to cause arthritis of the other 
joints.  

A January 2008 VA medical opinion, provided by the September 
2006 VA examiner, further indicates that the veteran's 
claimed disabilities were not due to his service-connected 
right ankle.  The examiner stated that the veteran was 
discharged from service with a right ankle sprain.  He did 
not consult VA doctors for seven years.  The examiner stated 
with his gap in medical care, he did not believe there was a 
cause and effect between the right ankle sprain and the lower 
back disorder, left or right knee disorder, or left ankle 
disorder.  

A September 2008 opinion, provided by the September 2006 VA 
examiner, states that it is less likely as not that the 
veteran's low back disorder, left and right knee disorder, 
and left ankle disorder were incurred or aggravated in 
service.  The examiner stated that there were no medical 
records that were found at this time indicating injury other 
than a right ankle sprain.  The veteran was seen twice for 
his right ankle according to the records in 1979 and 1986.  
The examiner reasoned that orthopedic literature has proven 
that degenerative arthritis in a joint will not cause 
degenerative arthritis in other joints and no medical records 
were found that document any injury other than the right 
ankle during service.  

Service treatment records do not show that a low back 
disorder, bilateral knee disorder, or left ankle disorder 
were incurred in service.  Although the veteran was seen for 
back pain in October 1990, the veteran did not have a 
diagnosis associated with his complaint of pain.  The record 
does not reflect a diagnosed chronic disability relating to 
the veteran's complaint of back pain.  See Sanchez- Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.).  The earliest indication 
of a chronic low back disorder and a bilateral knee disorder 
was in December 1999.  X-rays of the left ankle at that time 
were normal.  Arthritis did not manifest within one year of 
the veteran's separation from service.

Competent medical evidence does not relate the veteran's 
currently diagnosed lumbar spondylosis, and degenerative 
joint disease of the lumbar spine, bilateral knees, and left 
ankle to service, or to his service-connected right ankle.  
According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that VA opinions provide the most 
probative evidence of record with respect to the veteran's 
current diagnosis and the etiology of that diagnosis.  VA 
opinions of record were based on a review of medical evidence 
of record, and the examiners provided reasons and bases for 
these opinions.  

A September 2008 opinion shows that it is less likely as not 
that the veteran's low back disorder, left and right knee 
disorder, and left ankle disorder were incurred or aggravated 
in service.  The examiner based this opinion on a review of 
the claims file which did not reflect a chronic injury to the 
back, left and right knee, or left ankle in service.  

VA medical opinions dated in January 2007, January 2008, and 
September 2008 show that the veteran's degenerative joint 
disease in the bilateral knees, left ankle, and lumbar spine, 
and lumbar spondylosis are not related to his service-
connected right ankle.  The January 2007 VA examiner's 
rationale was that the veteran's right ankle condition was 
isolated and laboratory results did not show a systemic 
disease to cause arthritis of the other joints.  The VA 
examiner who provided the January 2008 and September 2008 
opinions reasoned that the veteran did not seek treatment for 
his lower back disorder, left or right knee disorder, or left 
ankle disorder for approximately seven years after his 
discharge from service.  Due to this gap in medical care, he 
opined that he did not believe there was a cause and effect 
between the veteran's right ankle sprain and his claimed 
disabilities.  The examiner further reasoned in his September 
2008 opinion that orthopedic literature has proven that 
degenerative arthritis in a joint will not cause degenerative 
arthritis in other joints.  

The veteran has reported that he hurt his back in service 
while playing basketball and reported that he was treated 
Motrin and a heating pad.  He also reported that his knees 
began to bother him in service.  The veteran can attest to 
factual matters of which she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")). Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.
  
In this case, the veteran is competent to report having back 
pain in service, which was treated with Motrin.  The veteran 
is also competent to report that his knees started bothering 
him in service.  The Board further finds that the veteran's 
statements are credible; the veteran's statements are 
supported by a September 1992 Report of Medical History in 
which he reported having problems with his back and knees.  
Lay evidence, in this case, however, is not sufficient to 
establish that a chronic back or knee disorder was incurred 
in service.  Although the veteran was seen for back pain in 
service, and although he reported knee problems, there were 
no contemporaneous medical diagnoses associated with the 
veteran's complaints.  The veteran does not possess the 
medical training and expertise necessary to render a medical 
opinion as to either the cause or diagnosis of an orthopedic 
disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury). See also 38 C.F.R. § 
3.159(a)(2).  In this case, the veteran cannot provide 
competent evidence which links his currently diagnosed 
degenerative joint disease and lumbar spondylosis to his 
complaints of pain in service.  The veteran's statements do 
not establish a medical nexus between his claimed left ankle 
disability and his service-connected right ankle.  

In short, there is simply no medical evidence, in the present 
case, which shows that currently diagnosed low back, 
bilateral knee, and left ankle disorders are related to 
service.  There is no medical evidence which shows that the 
veteran's claimed disabilities are related to his service-
connected right ankle.  In light of the foregoing, the Board 
finds that service connection for a low back disorder, a 
bilateral knee disorder, and a left ankle disorder, to 
include as secondary to a service-connected disability, is 
not warranted.

C.  Conclusion

Although the veteran does have currently diagnosed lumbar 
spondylosis, and degenerative joint disease in the lumbar 
spine, bilateral knees, and left ankle, the record provides 
no competent evidence that the disability was incurred or 
aggravated in service, arthritis did not manifest within a 
year following the veteran's separation from service, and no 
nexus has been established between the veteran's current 
disabilities and his service-connected right ankle.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran's low back, 
bilateral knee, and left ankle disabilities are etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.
	
Service connection for a left ankle disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


